Title: To George Washington from the Continental Navy Board, 10 November 1777
From: Continental Navy Board
To: Washington, George



Sir.
Continental Navy Board Borden Town [N.J.] 10th Novr 1777

In Answer to your Letter of yesterday, we would inform your Excellency that when we first fixt the Navy Board at this Place & got our Frigates up, we had formed a Plan for defending them by a small Battery: of which among many other Things we gave Notice to the Marine Committee of Congress. We had no Answer to our Letter from that Committee, till the Day before yesterday, when they sent us the Resolve of Congress referred to in your Letter. In the mean Time however we had the Honour of a Correspondence with your Excellency on this Subject; in which you fully declared your Judgment of the Matter and explicitly told us what you would have done. We have the Satisfaction

of assuring your Excellency that your Orders were immediately complied with, & as punctually executed as our Situation would admit of. The Frigates have been long since sunk, & now lie fast aground in a Place where they can receive no Damage from the Ice & cannot possibly be ⟨g⟩ot off by the Enemy unless they knew the ⟨p⟩articular Parts where they have been bored, & of which we have a secret Gage that will enable us to raise them with Ease when a suitable Time shall offer. We gave you our Words that your Desire should be complied with & we have fulfill’d our Engagement so far as respected the Frigates; the Men indeed have not been discharged, owing to the following Accident: In sinking one of the Ships she unfor⟨tu⟩nately lay against a steep Bank, which the Tide’s falling, caused her to heave outwards from the Shoar. As this is an uneasy Situation & may injure the Ship we have been obliged to retain all the Hands & even hire more to get her up-right again. We have not yet been able to effect this Purpose, but hope to do it in a few Days with the Purchases & Powers we are preparing to apply. All other Vessels great & small (one only excepted) we have with great Labour crowded up Crosswicks Creek, where most of them lye aground at high Water, nor can any be got down but by Means of an extraordinary Tide or Fresh, nor then, but with the utmost Ski⟨ll⟩ & Patience. Not trusting wholly to this⟨,⟩ however, our Determination is to sink ⟨a⟩ Vessel at the Mouth of the Creek, which ⟨must⟩ effectually Secure them from the Enemy⟨.⟩ The Ship excepted above, is a large Vess⟨el⟩ belonging to Mr Robt Morris, having on ⟨Board⟩ a valuable Cargoe of Tobacco, part Contine⟨ntal⟩ & part his private Property. This Ship c⟨annot⟩ possibly be got up the Creek with her ⟨Cargoe,⟩ we are therefore unloading her into Sha⟨llops⟩ & when empty shall get her also up the Creek or sink her, whichever may be most suitable. We request your Excellency would be perfectly easy as to the Shipping at this Place. The Enemy may possibly send up & burn them, this we cannot help—but you may depend upon it none of them shall fall into their Hands so as to become an Annoyance to your military Operations.
It gives us great Concern to think your Excellency should for a Moment suppose us capable of neglecting your earnest Instructions after having so solemnly assured you we would strictly obey them. We confess, however, the Resolve of Congress in Consequence of our former Representation, gave you sufficient Reason to suppose we had applied to that Body, instead of following your Advice. But the Mystery will unfold when you consider that our Application to Congress was prior to the Letters we received from you on this Subject. We did indeed write to Congress a second Time, enclosing a Copy of your instructions to us, and declaring our determination of complying with them. But Congress, 

anxious, as we suppose to save the Frigates, & not so apprehensive of Danger from the Enemy, framed their Resolve parallel to our first Scheme; which on further Consideration appears to be ineffectual.
We shall be happy in hearing from your Excellency that the above Representation is satisfactory; & that our Conduct in this Affair meets with your Approbation. If any thing is amiss, or you would wish any thing further to be done in our Department you may depend on our earnest Endeavours to comply with your Desire.
We request your Excellency would be so good as to forward the enclosed Packet to York Town by the first Opportunity: We have therein informed Congress of what we have done & our Reasons for so doing. With the utmost Esteem & sincere Prayers for your Health & Success we have the Honour to be Your Excellency’s most obedient humble servants

Fras Hopkinson
John Wharton

